Title: The Commissioners to Vergennes, 19 April 1778
From: First Joint Commission at Paris,Adams, John,Franklin, Benjamin,Lee, Arthur
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy, April 19th 1778
     
     By sundry Letters from Merchants of Bourdeaux and Nantes, we are inform’d, that many Adventures to America are discouraged by the high Price of Insurance, and the Number of Captures made by the English, which together have an Operation almost equal to an Embargo; so that the Commerce which might be so advantageous, to both Countries, by supplying their mutual Wants, is obstructed, and the Intention of the late Treaty in a great Degree defeated.
     Convoys that might secure the Merchant Ships from the Depredation of the Enemy; would immediately remove these Impediments, and open a considerable Commerce which waits only for that Protection. We therefore most earnestly entreat your Excellency, to procure the appointment of such Convoys for the Trade from Bourdeaux and Nantes to the United States, as his Majesty, in his Wisdom, shall deem sufficient. We have the Honour to be with the most distinguished Respect, Your Excellency’s most obedient humble Servants
     
      B Franklin
      Arthur Lee
      John Adams
     
    